Case 1:19-cv-23122-MGC Document 61 Entered on FLSD Docket 11/13/2020 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        Case No. 19-23122-Civ-COOKE/GOODMAN

  RICARDO T. SANZ,

          Plaintiff,

  vs.

  WELLS FARGO BANK, N.A.,

        Defendant.
  ____________________________________/
    ORDER ADOPTING SUA SPONTE REPORT AND RECOMMENDATIONS AND
        RE-SETTING CIVIL TRIAL DATE AND CERTAIN PRETRIAL DEADLINES
          Having considered Judge Goodman’s Report and Recommendations and the Parties’
  positions during the November 10, 2020 status conference, the Scheduling Order is amended
  as set forth below.
          1. Trial Date and Calendar Call. This case is set for trial on the Court’s two-week
  trial period commencing Monday, September 13, 2021, at 9:30 a.m., before the
  undersigned United States District Judge at the Federal Courthouse, Courtroom 11-2, 400
  North Miami Avenue, Miami, Florida. Calendar Call will be held on Wednesday,
  September 8, 2021, at 3:00 p.m., at the same location. The case has been assigned to the
  standard case management track.
          2.   Pretrial Conference. No Pretrial Conference will be held in this action, unless
  the Court determines that a pretrial conference is necessary. Should a pretrial conference be
  set, the compliance deadlines as set forth in the remainder of this Order will remain
  unaltered.
          3. Pretrial Deadlines. The pretrial deadlines are as follows:

          December 31, 2020: All discovery must be completed.

         January 29, 2021: All dispositive and other pretrial motions not explicitly excluded
  by S.D. Fla. L.R. 7.1.A.1 and accompanying memoranda of law, must be filed.
Case 1:19-cv-23122-MGC Document 61 Entered on FLSD Docket 11/13/2020 Page 2 of 4




          April 2, 2021:          Mediation must be completed.

          July 30, 2021:        (a) A Joint Pretrial Stipulation must be filed. The stipulation
  must conform to Local Rule 16.1(c) and include a joint, neutral summary of the claims and
  defenses in the case, not to exceed one short paragraph per litigant claim, to be read as an
  introduction for voir dire examination. The pretrial stipulation must also include Plaintiff ’s
  non-binding breakdown of damages with corresponding amounts and other relief sought.
  The parties must meet at least one month prior to the deadline for filing the pretrial
  stipulation to confer on preparation of that stipulation. The Court will not accept unilateral
  pretrial stipulations, and will strike sua sponte any such submissions. A copy of the joint
  pretrial stipulation must be delivered to chambers in Microsoft Word format at the time of
  filing via email to cooke@flsd.uscourts.gov;

                                 (b) A Joint Summary of the Parties’ Motion(s) in Limine must
  be separately filed. The joint summary must contain a cover page providing the style of the
  case and an index of the motion(s) in limine. For each evidentiary issue, the joint summary
  must include: a one-page argument identifying the evidence sought to be excluded or
  included at trial and citing legal authority supporting exclusion or inclusion; and a one-page
  response to the argument citing legal authority in support of admission or exclusion of the
  disputed evidence. The parties must work together to prepare the joint summary and are
  encouraged to resolve evidentiary issues through stipulation. Motions in limine will not be
  accepted in any other form.

          September 3, 2021: (a) Final proposed jury instructions and verdict form must
  filed.1 The parties must submit a SINGLE, JOINT set of proposed jury instructions and
  verdict form, though the parties need not agree on the proposed language of each or any
  instruction or question on the verdict form. Where the parties do agree on a proposed
  instruction or question, that instruction or question must be set forth in Times New Roman
  14 point typeface. Instructions and questions proposed only by the plaintiff(s) to which the
  defendant(s) object must be italicized. Instructions and questions proposed only the
  defendant(s) to which the plaintiff(s) object must be bold-faced. Each jury instruction must
  be typed on a separate sheet and must be supported by citations of authority. Each disputed
  jury instruction must also state the basis for the objection(s) at the bottom of the sheet,
  before the citations of authority. In preparing their requested jury instructions, the parties
  may utilize as a guide the Pattern Jury Instructions for Civil Cases approved by the United
  States Eleventh Circuit, including the Directions to Counsel contained therein. A copy of
  the proposed jury instructions and verdict form must be delivered to chambers in Microsoft
  Word format at the time of filing via email to cooke@flsd.uscourts.gov;

                               (b) A trial witness list indicating each witness who will testify at
  trial, a one-sentence synopsis of the testimony, and in consultation with opposing counsel,
  indicate the amount of time needed for direct and cross examination;


  1
   If this action is to be set for a bench trial the Parties are directed to submit proposed findings of fact
  and conclusions of law in lieu of proposed jury instructions.


                                                      2
Case 1:19-cv-23122-MGC Document 61 Entered on FLSD Docket 11/13/2020 Page 3 of 4




                             (c) A list of witnesses with some identifying information
  (address or place of employment) to provide to jury; and

                               (d) Proposed Voir Dire questions specific to the case (general voir
  dire questions should not be included).

                               (e) Any proposed deposition designations, cross-designations,
  and objections therein. Parties must submit their designations in one table, with columns
  listing the witnesses’ names, the deposition dates, the proposed designations by page and
  line, and any objections using the codes listed in Local Rule 16.1(e)(9).

           4. Trial Instructions. All exhibits must be pre-marked. The Plaintiff ’s exhibits must
  be marked numerically preceded by the letter “P.” Defendant’s exhibits must be marked
  numerically preceded by the letter “D.” For example, Plaintiff ’s exhibit will be marked P-1,
  P-2, P-3 etc. Likewise, Defendant’s exhibit will be marked D-1, D-2, D-3 etc. A typewritten
  exhibit list setting forth the number and letter, and description of each exhibit must be
  submitted at the time of trial. The parties must submit said exhibit list on Form AO 187,
  which is available from the Clerk’s office.
           5. Motion for Continuance. A Motion for Continuance must not stay the
  requirement for the filing of a Pretrial Stipulation and, unless an emergency arises, a motion
  for continuance will not be considered unless it is filed at least 14 days prior to the date on
  which the trial calendar is scheduled to commence. A continuance of the trial date will be
  granted only on a showing of compelling circumstances.
           6. Non-Compliance. Non-compliance with any provision of this Order may subject
  the offending party to sanctions, including denial of the motion, dismissal of claims or
  striking of defenses. It is the duty of all counsel to enforce the timetable set forth above to
  insure an expeditious resolution of this cause.
           7. Settlement. If this case is settled, counsel are directed to inform the Court
  promptly by calling Chambers and submitting an appropriate order for dismissal within ten
  days of notification of settlement to the Court, pursuant to Fed. R. Civ. P. 41(a)(1). The
  case will remain on the trial calendar until an order dismissing the action is entered by the
  Court.




                                                 3
Case 1:19-cv-23122-MGC Document 61 Entered on FLSD Docket 11/13/2020 Page 4 of 4




  DONE and ORDERED in Chambers, in Miami, Florida, this 13th day of November 2020.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of record




                                            4
